 



EXHIBIT 10.18

AGREEMENT FOR SALE AND PURCHASE OF ASSETS

THIS AGREEMENT, made and entered into this 22nd day of November, 2004 by and
between BMR-Raleigh Restaurants, LLC, hereinafter referred to as “Seller,” and
North Carolina Fox & Hound, Inc., a North Carolina corporation, hereinafter
referred to as “Purchaser.”

WHEREAS, Seller desires to sell and Purchaser desires to purchase certain assets
in accordance with the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and other valuable consideration, the parties hereto agree as follows:



1.   Seller shall sell, convey, transfer, assign and deliver to Purchaser, and
Purchaser shall purchase, the following assets of Seller (the Assets):



  A.   All right, title and interest in and to a certain Lease, entered into
between Shannon Oaks Partnership, predecessor of R.E.C. Properties, L.L.C. (as
“Landlord”) and BMR- Raleigh Restaurants, LLC (as “Tenant”) dated July 8, 1999,
and as amended on May 30, 2000, for the property located at 111 Shannon Oaks
Circle, Cary, North Carolina 27513.     B.   All right, title and interest in
and to all improvements located on the premises described in 1.A. above.    
C.   All right, title and interest in and to all furniture, fixtures and
equipment, including pole and monument signs currently located on the premises,
including transfer of any warranties.         Purchase Price: The price for the
assets listed in 1.A., B., and C shall be Five Hundred Sixty-Seven Thousand
Eight Hundred Twelve Dollars and 50/100 ($567,812.50) (the “Purchase Price”)
payable at closing.



    Notwithstanding any provision in this Agreement to the contrary, the parties
acknowledge and agree that Purchaser does not assume and shall have no liability
or obligation whatsoever, whether accrued, absolute, contingent, or otherwise,
and whether due or to become due, with respect to the following liabilities and
obligations of Seller: (i) any federal, state or local taxes of Seller; (ii) any
liability arising prior the Closing Date resulting from or claimed to have been
incurred by reason of an alleged defect in any of the Assets or the operation of
the business by Seller prior to the Closing Date; (iii) any existing, pending or
threatened litigation against Seller, whether or not disclosed to Purchaser; and
(iv) any other liability not specifically assumed hereunder. Seller will be
responsible for the payment of all taxes, including local or state personal
property taxes, up to and through the Closing Date. All personal property taxes
for 2004 assessed to the Assets shall be prorated as of the Closing Date, and
paid by Purchaser when due. Seller shall be responsible for all personal
property taxes related to the Assets that are due and unpaid with respect to any
year prior to 2004. If taxes for 2004 are not known as of the Closing Date, the
proration shall be based on the taxes for the year 2003.       In the event the
Purchaser shall fail to fulfill its obligation hereunder, the Seller shall, as
its sole remedy, cancel this Agreement. Provided, however, that in the event the
Seller is unable to furnish title acceptable to Purchaser or the contingencies
set forth herein are not satisfied this Agreement shall be null and void and of
no further force and effect. If Seller fails to perform in accordance with this
Agreement, Purchaser shall be entitled to sue for specific performance and/or
damages.   3.   Closing: The sale provided for in this Agreement shall close on
or before December 13, 2004 at the offices of North Carolina Fox & Hound, Inc.,
or such other time and place as the parties shall mutually agree. Purchaser
shall have the right to waive any or all contingencies and accelerate closing
upon written notice to Seller. At closing:



  A.   Purchaser shall pay to Seller the full amount of the Purchase Price
described in paragraph 2 above;     B.   Seller shall execute and deliver to
Purchaser a Bill of Sale for the leasehold improvements, furniture, fixtures and
equipment free and clear of all liens and encumbrances;

-1-



--------------------------------------------------------------------------------



 



  C.   Seller shall execute and deliver to Purchaser an Assignment and
Assumption of Lease and such other documents or instruments as may reasonably be
necessary or appropriate to perfect Purchaser’s title in the assets;     D.  
Seller shall deliver to Purchaser vacant possession and keys to the premises at
closing;

          E. Seller shall deliver to Purchaser a Certificate of Good Standing
for BMR-Raleigh Restaurants, LLC from the North Carolina Secretary of State, and
appropriate written evidence of Seller’s authority to enter into this Agreement
and consummate the transactions contemplated hereby; and



  F.   Prorations for personal property taxes and utilities shall be made at
closing.     G.   All prorations for rent and additional rent (defined in the
lease as real estate taxes, insurance and CAM charges) shall be made at closing.

4. Contingencies: This Agreement and closing hereunder are subject to and
conditioned upon Purchaser receiving on or before closing the following:



  A.   An Amendment to the Lease on terms and conditions solely acceptable to
Purchaser;     B.   An Assignment of the Lease, together with the written
consent and approval of the Landlord of the above referenced Lease and to the
assignment of said Lease from Seller to Purchaser and approving the new use of
the premises, including new tradename, approving alteration of the premises, and
further warranting that Purchaser’s use is not in violation of any current
exclusive use restriction in any deeds, leases or covenants; and estoppel
certificates certifying the Lease is in full force and effect with no existing
defaults;     C.   Purchaser obtaining all necessary approvals, licenses
(including a full service liquor license and late hours permit), permits for the
operation of a minimum of two (2) pool tables at the Premises, and permits for
the remodeling/renovation/signage and operation of a typical Fox and Hound Pub &
Grille on the premises;     D.   Purchaser obtaining any third party approvals,
including Landlord’s lender;     E.   Purchaser reviewing the terms and
conditions contained in the existing Lease and determining that such are
acceptable to Purchaser;     F.   Purchaser obtaining Subordination,
Non-Disturbance and Attornment Agreements from any existing lenders and ground
lessors; and     G.   Purchaser determining that no hazardous materials are in
the Premises. Further, Seller shall provide a copy of any environmental
documentation in Seller’s possession, if any.



    Purchaser reserves the right to waive any or all contingencies and
accelerate closing by giving Seller fifteen (15) days written notice.       In
the event all of the contingencies contained in this Section 4 have not been
fulfilled or waived by Purchaser by December 13, 2004, this Agreement shall be
deemed null and void and neither party shall have any obligation to the other.  
5.   Seller’s Warranties: The Seller hereby warrants to Purchaser as follows:

     A. Seller warrants that as of closing of this transaction, all bills, debts
and claims due by the Seller which were incurred in the operation of the
Seller’s business which would prevent transfer of the property free and clear of
liens or encumbrances will have been paid and the Seller agrees to submit an
affidavit attesting to said fact and further agrees to indemnify and hold
Purchaser harmless and provide at Seller’s expense reasonable attorney’s fees to
defend the Buyer against any claim for debts or taxes incurred by Seller in the
operations;



  B.   Seller is the current tenant under the above described Lease and that as
of the effective date of this Agreement, and at closing, shall not be in default
under the terms of said Lease;     C.   Seller is the owner of all leasehold
improvements, personal property, furniture, fixtures and equipment located on
the premises free and clear of liens and encumbrances;

-2-



--------------------------------------------------------------------------------



 



  D.   Seller warrants that all of the leasehold improvements, personal
property, furniture, fixtures and equipment located on the premises shall become
the property of the Purchaser upon Closing free and clear of liens and
encumbrances;     E.   Seller warrants that there are no material violations of
any kind, pending or threatened regarding the premises including health
department, building code, or zoning violations, and that the premises are in
compliance with all codes and ordinances and Seller is not aware of any
contemplated eminent domain proceedings;     F.   Seller is not a defendant in
any litigation, pending or threatened, regarding any of the assets being
conveyed herein;     G.   That at the time of closing, Seller shall assign to
Purchaser all warranties which it may have relating to assets being conveyed to
Purchaser;     H.   Seller has not deposited nor disposed of any hazardous
materials or wastes on the premises, and has no knowledge of any. Seller shall
pay for an asbestos survey of the Premises and shall further be responsible for
any asbestos abatement required;     I.   Seller shall comply with all bulk
sales or similar laws, if applicable, and indemnify and hold Purchaser harmless
from any and all loss, expense, or damage resulting from the failure to comply
with any such laws; and     J.   Seller warrants that the Lease is in full force
and effect and the initial term commenced on February 1, 2000 and ends on
January 31, 2005. Seller has exercised its first option to extend to extend the
term of the Lease commencing on February 1, 2005 through January 31, 2010.

     Seller shall indemnify and hold Purchaser harmless from any breach of the
foregoing representations and warranties. All warranties and representations
made herein shall survive closing.

6. A copy of all plans and specifications, current surveys, site plans, and
environmental tests, if any, currently in the possession or control of Seller
shall be provided to Purchaser within ten (10) days of the date of last
execution of this Agreement;



7.   Risk of Loss: Seller assumes all risk of loss prior to the date of closing.
  8.   Notices: Any notice to be given hereunder shall be in writing, mailed,
United States certified mail, postage prepaid, or sent by receipted overnight
delivery service or facsimile transmission, addressed to Seller at 13900 Conlan
Circle, Suite 245, Charlotte, NC 28277, Attn: Dennis Thompson, and addressed to
Purchaser at 9300 E. Central, Suite 100, Wichita, KS 67206 Attn: Kim Fowles. Any
party, by written notice to the other party, may designate a different address
to which notices to that party are to be addressed.   9.   Assignment: Purchaser
shall have the absolute right to assign its rights under this Agreement to any
affiliated company of Purchaser.   10.   Real Estate Brokers: The parties hereto
agree that no real estate brokers are involved in this transaction. Seller and
Purchaser represent and warrant, each to the other, that neither has contacted,
consulted, or become in any way connected with any broker, finder, or other such
party in connection with this Agreement or the sale contemplated herein. Seller
and Purchaser shall each defend, indemnify, and hold harmless the other, against
any and all claims of brokers, finders, or the like and against the claims of
all parties asserting the right to a commission or similar fee through the acts
of the other, the other’s partners, agents, or affiliates in connection with
this Agreement. Each party’s indemnity obligation shall include all damages,
losses, costs, liabilities, and expenses, including reasonable attorney’s fees,
which may be incurred by the other is indemnified hereunder. The provisions of
this paragraph shall survive the closing or other termination of this Agreement.
  11.   Entire Agreement: This Agreement represents the entire understanding and
agreement of the parties hereto with respect to the subject matter hereof,
supersedes all prior negotiations between the parties, and cannot be amended,
supplemented, or changed orally but only by an agreement in writing signed by
the party or parties against whom enforcement is sought and making specific
reference to this Agreement. The parties hereto may at any time waive compliance
with any of the agreements or conditions contained herein. Any agreement on the
part of the party

-3-



--------------------------------------------------------------------------------



 



    hereto to any such extension or waiver shall be valid if set forth in
writing and signed on behalf of such party. Waiver of any provision of this
Agreement or of any breach hereof shall be a waiver of only said specific
provision or breach and shall not be deemed a waiver of any other provision or
any future breach hereof. Time is of the essence of this Agreement. Each party
hereto agrees that it will, from time to time, as may reasonably be requested by
any party hereto, execute, acknowledge, obtain and deliver such documents, bills
of sale, assignments, consents, and other instruments as may be required in
order to complete and effect the transactions contemplated by this Agreement.
This Agreement may not be assigned by either party without the prior written
consent of the other and shall be binding upon and shall inure to the benefit of
the parties hereto and their successors and permitted assigns. This Agreement
may be executed in any number of counterparts, each of which shall be deemed to
be one and the same instrument.   12.   Attorney’s Fees: If any suit or action
is brought to enforce any of the terms of this Agreement or to enforce any of
the obligations set forth herein, the prevailing party in such suit or action,
and in any appeal therefrom, shall be entitled to recover reasonable attorney’s
fees and costs. This paragraph shall survive closing.   13.   Successors: This
Agreement shall bind and inure to the benefit of the parties and their
respective successors and assigns.   14.   This Agreement shall be governed by
the laws of the state in which the real estate is located.   15.   Each party
warrants to the other that they have the proper authority to enter into this
Agreement.   16.   This Agreement may be executed in counterpart, and any
signature on a document sent by facsimile shall be binding upon transmission by
fax and the fax copy can be utilized for the purposes of this Agreement.   17.  
This Agreement shall survive the closing of the transactions contemplated
hereby.

This Agreement shall be null and void unless accepted by Seller on or before
November 23, 2004.

IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first set forth above.

                                                                                     SELLER:

                      BMR-RALEIGH RESTAURANTS, LLC

             
 
        By:        /s/Dennis L. Thompson
 
           

             
 
           
 
           

               Dennis L. Thompson

      Date Executed:             11/22/04

           
 
           
 
           

                                                                                     PURCHASER:

                   NORTH CAROLINA FOX & HOUND, INC.        
 
           

             

        By:        /s/James K. Zielke

           
 
           

             
 
           

               James K. Zielke, Secretary

      Date Executed:    

           
 
           

-4-



--------------------------------------------------------------------------------



 



GUARANTY

     As an inducement to North Carolina Fox & Hound, Inc. to enter into the
foregoing Agreement for Purchase and Sale of Assets (“Agreement”), which it is
unwilling to do but for this Guaranty, the undersigned individually and, if more
than one Guarantor, jointly and severally, guarantee the payment and performance
of all obligations of the Seller under the Agreement. This shall be an
unconditional, irrevocable, and continuing guaranty.

     Each of the undersigned agrees that he is willing to remain fully bound by
this Guaranty notwithstanding any action or inaction of the Seller and Purchaser
in connection with the Agreement, and that his obligation shall not be modified,
waived, or released by any modification, amendment, or departure from the terms
of the Agreement, or by any forbearance, extension of time, waiver, or release
granted by Purchaser to Seller or any Guarantor or with respect to any security
held by Purchaser. The undersigned expressly waives any notice of all such
matters and agree to pay and performs the obligations of Seller without notice
or demand from the Purchaser and without any requirement that Purchaser first
proceed against Seller or any other Guarantor.

     IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the
date of the Agreement.

         
     /s/William B. Duckes
       /s/Dennis L. Thompson
 
       
William B. Dukes
      Dennis L. Thompson
 
       
     /s/Robert M. Kendall
       /s/James F. Haun
 
       
Robert M. Kendall
      James F. Haun
 
       

      “Guarantors”

-5-